DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claims 23-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Skelton et al. (U. S. Patent No. 6, 067, 018).
	Regarding claim 23, Skelton et al. discloses a method comprising,
 monitoring communications (as disclosed in column 6, lines 8-48) of at least one transmitter (pet collar), the monitoring the communications comprising a first state (receiving a polling signal) and a second state (failure to receive the polling signal), the first state comprising receiving one or more communications (reply signal as disclosed in column 6, lines 8-15) from the at least one transmitter, the one or more communications including location information of a mobile object (see column 16, lines 17-39, wherein the mobile object in the pet collar), the receiving the one or more communications including using the location information to monitor a position of the mobile object (see column 13, lines 40-59, wherein location updates are provided to monitor a position of the dog collar), wherein the monitored position (see column 10, lines 28-44) comprises a first location (within transmission range) and a second location (outside transmission range); 
initiating tracking of the mobile object (as disclosed in column 13, lines 17-59) when at least one of the monitored position comprises the second location (outside transmission range) and the monitored communications comprises the second state (failure to receive polling signal), the tracking comprising instructing a tracking component (GPS unit) to determine location data of the mobile object, the tracking comprising delivery of power to the tracking component (by activating the device using an initial paging signal as disclosed in column 8, lines 48-67), the tracking comprising transmitting the location data to a communications gateway (as disclosed in column 8, lines 54-59 and column 13, lines 28-59). 
Regarding claim 24, Skelton et al. discloses the second state comprises failure to receive one or more polling packets from the at least one transmitter (see column 6, lines 8-48), wherein the one or more communications comprise the one or more polling packets.
Regarding claim 25, Skelton et al. discloses ceasing the tracking of the mobile object (by turning off the GPS unit as disclosed in column 8, line 65-column 9, line 7) when the monitored position comprises the first location. 
Regarding claim 26, Skelton et al. discloses ceasing the tracking comprising ceasing the delivery of power to the tracking component (by turning off the GPS unit as disclosed in column 8, line 65-column 9, line 7).
Regarding claim 27, Skelton et al. discloses initiating the tracking comprising starting a timer defining a timeout period (as disclosed in column 14, lines 36-67). 
Regarding claim 28, Skelton et al. discloses providing one or more audible signals (alarm condition as disclosed in column 14, lines 52-67) in a proximity to the mobile object during the timeout period. 
Regarding claim 29, Skelton et al. discloses providing at least one electrical stimulus (as disclosed in column 10, lines 45-56) to the mobile object during the timeout period. 
Regarding claim 30, Skelton et al. discloses the initiating the tracking comprising initiating the tracking (by activating the GPS unit as disclosed in column 13, lines 17-59) upon expiration of the timeout period. 
Regarding claim 31, Skelton et al. discloses the location data comprises GPS positional data of the mobile object (as disclosed in column 13, lines 17-59).
Regarding claim 32, Skelton et al. disclsoes the first location (see column 10, lines 28-44) comprises a location within a boundary (within a transmission range). 
Regarding claim 33, Skelton et al. discloses the second location (see column 10, lines 28-44) comprises a location outside the boundary (outside transmission range).  
Regarding claim 34, Skelton et al. discloses Regarding claim 23, Skelton et al. discloses a method comprising,
a first component (see Fig. 2, block 102) monitoring communications (as disclosed in column 6, lines 8-48) of at least one transmitter (pet collar), the monitoring the communications comprising a first state (receiving a polling signal) and a second state (failure to receive the polling signal), the first state comprising receiving one or more communications (reply signal as disclosed in column 6, lines 8-15) from the at least one transmitter, the one or more communications including location information of a mobile object (see column 16, lines 17-39, wherein the mobile object in the pet collar), the receiving the one or more communications including using the location information to monitor a position of the mobile object (see column 13, lines 40-59, wherein location updates are provided to monitor a position of the dog collar), wherein the monitored position (see column 10, lines 28-44) comprises a first location (within transmission range) and a second location (outside transmission range), wherein the first component resides within a housing (as shown in Fig. 1, element 102); 
the first component initiating tracking of the mobile object (as disclosed in column 13, lines 17-59) when at least one of the monitored position comprises the second location (outside transmission range) and the monitored communications comprises the second state (failure to receive polling signal), the tracking comprising the first component instructing a second component (GPS unit) to determine location data of the mobile object, the tracking comprising the first component instructing delivery of power to the second component (by activating the device using an initial paging signal as disclosed in column 8, lines 48-67), wherein the second component resides within the housing (see Fig. 4, block 402), the tracking comprising transmitting the location data to at least one remote computing device (as disclosed in column 8, lines 54-59 and column 13, lines 28-59). 
Regarding claims 35-41, the claimed method includes features corresponding to the above rejection of claims 24-30, which is applicable hereto. 
Regarding claim 42, Skelton et al. discloses the first component comprises a fence module (see Fig. 4, block 206), wherein the fence module comprises a first power source (Fig. 4, block 402). 
Regarding claim 43, Skelton et al. discloses the second component comprises a GPS module (see Fig. 4, block 402), wherein the GPS module comprises a second power source (see column 8, line 60-column 9, line 7. 
Regarding claim 44, Skelton et al. discloses the first component is electrically coupled to the second component (as shown in Fig. 4). 
Regarding claim 45, Skelton et al. discloses the first component is electrically connected to the second component (as shown in Fig. 4).
Regarding claims 46-51, the claimed method includes features corresponding to the above rejection of claims 23-26 and 31-33, which is applicable hereto.  

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        October 22, 2022